Title: From Thomas Jefferson to Robert Smith, 12 December 1806
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Washington Dec. 12. 06.
                        
                        According to information & consultations formerly had, it has been considered that 250. gunboats would be
                            as compleat a defence for all our Seaports as should be provided in that line. calling our present number 75. we still
                            want 175. to compleat our number. besides the public motives which urge the pressing forward in this work I own I feel a
                            personal one in the desire of leaving this branch of defence for our Seaport towns compleat on my retirement from office.
                            To effect this, a provision for 60. boats will be requisite for the present and each of the two next sessions of Congress.
                            I therefore propose that the blank for the number of gunboats now to be voted shall be filled with 60. and that for the
                            sum of money proportional. accept affectionate salutations
                        
                            Th: Jefferson
                            
                        
                    